



[transitionagreementfi_image1.jpg]
  
155 North Lake Avenue
Pasadena, California 91101
United States
T +1.626.578.3500
F +1.626.578.6988
www.jacobs.com





April 8, 2015


Executive


Re Transition Arrangement
Dear ____________:
As you know, Craig L. Martin retired from his position as President and Chief
Executive Officer of Jacobs Engineering Group Inc. (the “Company”) effective as
of December 26, 2014 and that a search is underway for his successor. We
understand this may create uncertainty for our executives during the months the
search is ongoing and the transition period after the election of a new Chief
Executive Officer. The Company recognizes that our most valuable asset is our
employees and that those employees are essential to our continued success. More
specifically, you are a valued employee and we believe that you are in a
position to make a significant contribution. Because of the foregoing, we are
providing you with the opportunity to earn the payment described in this letter
(this “Letter”).
This Letter provides that on December 31, 2015 (the “Vesting Date”), you will
have earned the right to receive a lump sum cash payment in an amount equal to
$375,000 (“Transition Payment”), subject to your continued employment with the
Company (or its affiliates) through the Vesting Date. Payment of the Transition
Payment will be made as soon as administratively feasible after such Vesting
Date, but within 45 days of the Vesting Date. Notwithstanding the foregoing, in
the event that, prior to the Vesting Date, your employment is terminated by the
Company (and its affiliates) without Cause or due to your Disability or death,
you shall be paid your Transition Payment within 45 days following the date of
such termination of employment, subject, to the extent possible, to your
execution and the effectiveness of a general release of claims in favor of the
Company and its respective affiliates. If, however, at any time prior to the
Vesting Date, your employment terminates for any other reason, you will not be
entitled to payment of your Transition Payment. For the avoidance of doubt, the
Transition Payment shall be in addition to, and not in lieu of, any other
termination entitlements you may have, whether under common law, contract,
statute, policy or otherwise.
The following terms shall have the meaning set forth below when used in the
Letter:
“Cause” means the Company (or its affiliates) termination of the Employee's
employment with the Company following the occurrence of any one or more of the
following: (a) the Employee is convicted of, or pleads guilty or nolo contendere
to, a felony; (b) the Employee willfully and continually fails to substantially
perform the Employee's duties with the Company (or its affiliates) after written
notification by the Company; (c) the Employee willfully engages in conduct that
is materially injurious to the Company (or its affiliates), monetarily or
otherwise; (d) the Employee commits an act of gross misconduct in connection
with the performance of the Employee's duties to the Company (or its






--------------------------------------------------------------------------------



affiliates); or (e) the Employee materially breaches any employment,
confidentiality or other similar agreement between the Company (or its
affiliates) and the Employee.
“Disability” means the Employee meets the definition of “disabled” under the
terms of the long-term disability plan of the Company in effect on the date in
question, whether or not Employee is covered by such plan.
This Letter shall be governed by, and construed in accordance with, the laws of
the State of California without reference to its conflict of law rules. All
benefits hereunder are subject to withholding for applicable income and payroll
taxes or otherwise as required by law. By signing this Letter, you agree to
continue to hold the Company’s propriety information in strict confidence.
In order to be eligible to receive these benefits, it is important that you sign
this Letter and return it to Lori Sundberg as soon as practicable.


Sincerely,
Noel Watson
Executive Chairman








Accepted and Acknowledged as of

this ___ day of _________________


By: __________________________
Name
_____________________________
Title
 





2